DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 5/7/2021.
• Claims 1-25 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 5/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10629196 and U.S. Patent No. 11024312. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the similar invention (e.g. performing voice recognition via a voice input from a remote controller along with guiding image).
S/N 17/314250
1. A display apparatus configured to communicate with a server, comprising: a memory; a display configured to display an image thereon; and a processor configured to execute programming instructions stored in the memory, which when executed by the processor cause the display apparatus to: display, on the display, a first guide image including first text information for guiding a voice utterance of a user; in response to a first voice input, following the displaying of the first guide image, being received, transmit, to the server, data representing the first voice input received through an external remote controller; after transmitting the data representing the first voice input, receive, from the server, a voice recognition result and second text information for guiding another voice utterance of the user; and display an image of the voice recognition result, and a second guide image including the second text information, wherein the second text information, for guiding another voice utterance, is associated with the first voice input.
U.S. Patent No. 10629196
1. A display apparatus configured to communicate with a server, comprising: a memory; a display configured to display an image thereon; and a processor configured to execute programming instructions stored in the memory, which when executed by the processor cause the display apparatus to: in response to a button for a voice recognition function of an external remote controller being pressed, start a voice recognition function of the display apparatus, the voice recognition function providing a first guide image representing a first example voice command based on a first guide information; transmit, to the server, a voice signal received through the external remote controller while the first guide image is displayed; in response to transmitting the voice signal, receive, from the server, a voice recognition result and second guide information; update the first guide information based on the received second guide information; and display a second guide image representing a second example voice command based on the updated first guide information.
U.S. Patent No. 11024312
1. A display apparatus configured to communicate with a server, comprising: a memory; a display configured to display an image thereon; and a processor configured to execute programming instructions stored in the memory, which when executed by the processor cause the display apparatus to: while a function for voice recognition of the display apparatus is performed, provide a first guide image including first text information for guiding a voice utterance of a user; transmit, to the server, data representing a first voice input received through an external remote controller while the function for voice recognition is performed; after transmitting the data representing the first voice input, receive, from the server, a voice recognition result and second text information for guiding another voice utterance of the user; and display an image of the voice recognition result, and a second guide image including the second text information, wherein the second text information, for guiding another voice utterance, is associated with the first voice input received through the external remote controller.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-25 are rejected under 35 U.S.C. 102(a)(2) as being by Choi et al (US 20110265118).
	Regarding claim 1, Choi discloses a display apparatus (display apparatus 100, fig. 9) configured to communicate with a server (server, fig. 9), comprising: a memory (fig. 8); a display (fig. 9) configured to display an image thereon; and a processor (fig. 8) configured to execute programming instructions stored in the memory, which when executed by the processor cause the display apparatus to: display, on the display, a first guide image (guidance image such as shown in fig. 15, 17, 18, see 20-30 for more details regarding guidance image) including first text information for guiding a voice utterance of a user (e.g. a search window, fig. 19, fig. 31); in response to a first voice input, following the displaying of the first guide image, being received, transmit, to the server (transmits the searched request to remote server and to display on a display unit, fig. 32, see example of results as shown in fig. 20-30), data representing the first voice input received through an external remote controller (input can be text or voice via a remote controller, figs. 6, 10) after transmitting the data representing the first voice input, receive, from the server, a voice recognition result (samples of searched results are display on display unit, figs. 18-30) and second text information for guiding another voice utterance of the user (subsequent searches, figs. 18-30); and display an image of the voice recognition result (searched results are shown in figs. 18-30), and a second guide image including the second text information, wherein the second text information, for guiding another voice utterance (subsequent searches, figs. 18-30), is associated with the first voice input (figs. 18-30 shows first searched results that enable users to further manipulate the results via using remote controller by voice and/or text).
Regarding claim 2, Choi further discloses the display apparatus according to claim 1, wherein the processor is configured to, in response to a function for voice recognition (search via voice recognition, fig. 26, par. 300) of the display apparatus being performed, display the first guide image on the display (an example of search result is displayed on a display unit, fig. 26).
Regarding claim 3, Choi further discloses the display apparatus according to claim 1, further comprising: a voice receiver including a microphone (microphone, par. 299, 382), wherein the processor is configured to, in response to an operation state of the voice receiver being changed, display the first guide image (figs. 19-30) on the display.
Regarding claim 4, Choi further discloses the display apparatus according to claim 2, further comprising: a voice receiver including a microphone (microphone, par. 382) wherein the processor is configured to, in response to the voice receiver being turned on, display the first guide image on the display.
Regarding claim 5, Choi further discloses the display apparatus according to claim 1, further comprising: a communicator configured to communicate with the external remote controller (external remote controller as shown in fig. 13) , wherein the processor is configured to, in response to a button (fig. 13) for a function for voice recognition of the external remote controller being pressed by the user, display the first guide image on the display.
Regarding claim 6, Choi further discloses the display apparatus according to claim 1, further comprising: a voice receiver including a microphone (microphone, par. 382), wherein the processor is configured to, in response to a voice input for executing a function for voice recognition being received via the voice receiver, display the first guide image on the display (display for display contents as shown in figs. 17-30).
Regarding claim 7, Choi further discloses the display apparatus according to claim 1, wherein the second text information includes a plurality of example texts (figs. 17, 18, 19)  guiding the user to utter a text included in each of example texts (see figs. 20-37 for display image for guiding users to information), the plurality of example texts being selected by the server.
Regarding claim 8, Choi further discloses the display apparatus according to claim 7, wherein the plurality of example texts are selected by the server based on user information (e.g. user’s profile via log-in as shown in fig. 18) received from the display apparatus, the user information comprising a user gender, a user age and a user hobby.
Regarding claim 9, Choi further discloses the display apparatus according to claim 7, wherein the plurality of example texts (fig. 17) are selected by the server (network server, fig. 9) based on the data representing the first voice input (fig. 19).
Regarding claim 10, Choi further discloses the display apparatus according to claim 1, wherein the processor is further configured to, in response to a button (button on a remote controller, par. 338) for a function for voice recognition of the external remote controller being pressed, start performing the function for voice recognition of the display apparatus.
Regarding claim 11, Choi further discloses The display apparatus according to claim 1, wherein the processor is further configured to display the second guide image by replacing the first guide image (fig. 17 shows an example of a requested searches results that replace the previous display contents) based on adding the received second text information to the first text information.
Regarding claim 12, Choi further discloses the display apparatus according to claim 1, wherein the processor is further configured to display the second guide image by replacing the first guide image (new search results replace previous search results and/or display image, an example is shown in fig. 17, fig. 19), based on replacing the first text information by the received second text information.
Regarding claim 13, Choi further discloses the display apparatus according to claim 1, wherein the memory is configured to store the first text information, and wherein the processor is configured to replace (new search supersede previous searches, fig. 17, wherein new search results replace previous searched results) the stored first text information based on the received second text information.
Regarding claims 14-25 recite limitations that are similar and in the same scope of invention as to those in claims 1-13 above; therefore, claims 14-25 are rejected for the same rejection rationale/basis as described in claims 1-13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674